Exhibit 10
[Masco Corporation letterhead]


July 27, 2018


RE: Employment Offer


Scott McDowell
[Home address removed]    
                
                            
Dear Scott:


I am pleased to confirm your offer of employment for the position of Vice
President, Masco Operating System for Masco Corporation, reporting to Keith
Allman. This offer includes:


Cash Compensation


Your rate of pay is $14,615.38 bi-weekly. Projected on an annualized basis, it
amounts to $380,000 with your first salary review to be in April 2019.


You will also be eligible to participate in our annual discretionary performance
bonus program. Your standard bonus opportunity is 50% of your annual base
salary. In a typical year, your bonus percent can range from 0% to 100% of your
annual base salary depending on Company and individual performance. Bonuses are
determined after year-end and are normally paid out in February. Contingent on
your employment beginning by no later than August 27, 2018, your bonus for 2018
will be guaranteed at $162,500 to be paid in February of 2019. 


Non-Cash Compensation


As part of your hiring package, we will recommend to the Organization and
Compensation Committee of the Masco Board of Directors (the “Committee”) your
eligibility to participate in the Company’s discretionary annual performance
incentive stock program. Your standard stock award opportunity is 50% of your
annual base salary. In a typical year, your stock award can range from 0% to100%
of your annual base salary depending on Company and individual performance.
Stock awards are determined at year-end and are normally communicated in
February. All awards under Masco’s annual performance stock program have a 20%,
five-year vesting schedule. Currently, all unvested shares also pay a dividend
if declared by the Company. Contingent on your employment beginning by no later
than August 27, 2018 and subject to the Committee’s approval, your stock award
for 2018 will be guaranteed at the equivalent share value of $162,500 in
February of 2019. 
        
An initial stock award will be recommended in the amount of 12,000 shares of
Masco Corporation common stock. Up to a four (4) month waiting period (from
start of employment) may be required prior to submission to the Committee for
approval. All stock grants, including this initial award, are governed by plan
documents that are provided at the time the grant is issued, and require your
acceptance of the terms of these documents. This initial award will have a 20%,
five-year vesting schedule. Currently, all unvested shares receive dividends if
declared by the Company.


Effective January 1, 2019, you will be eligible to participate in our
discretionary long term stock incentive program. Your target award percent is
50% of your annual base salary. In a typical year, your award can range from 0%
to 100% of your annual base salary depending on Company and individual
performance. Awards are determined after the end of the three-year performance
period.


Masco considers the granting of stock options annually to motivate key
executives to improve our share price and to align their long-term interests
with those of shareholders.  You will be eligible for participation in this
program. 




--------------------------------------------------------------------------------

Exhibit 10
[Masco Corporation letterhead]


An initial stock option grant will be recommended in the amount of 15,000
shares. Up to a four (4) month waiting period (from start of employment) may be
required prior to submission to the Committee for approval. All stock option
grants, including this initial award, are governed by plan documents that are
provided at the time the grant is issued, and require your acceptance of the
terms of these documents. This initial award will have a 20%, five-year vesting
schedule.


Benefits


You will also be eligible to participate in all of the health and welfare
benefit programs of Masco Corporation as a full-time regular employee. Your
health insurance begins on the first of the month following 30 days of
employment. You will also be eligible to participate in the 401(k) Plan
immediately. The match formula is 100% of the first 4% of your compensation
deferred to the plan, subject to IRS 401(k) plan contribution limits. Company
matching contributions are immediately 100% vested.


You will also participate in the Masco Corporation discretionary profit sharing
plan beginning January 1, 2019 with your eligibility for the initial
contribution based on 2019 results. After the end of each year, our Committee
approves the Company contribution percentage based on the profitability of Masco
Corporation for the preceding year. For 2017, the profit sharing contribution
was 8.3% of annual earnings (salary and cash bonus). You will become 100% vested
in this benefit after completing three years of service.


In addition to the qualified Profit Sharing and 401(k) Plans, Masco provides a
Benefit Restoration Plan designed to restore profit sharing and 401(k) benefits
that you would otherwise lose due to IRS compensation limits that apply to these
qualified plans.  You will become 100% vested in this benefit after completing
three years of service.


You will also be eligible for four weeks of Company paid time off each service
year, in addition to the normal holiday schedule for Masco Corporate. These
benefits along with additional health, welfare, and other Company-sponsored
benefits, will be explained in detail on your start date.


Relocation Assistance


We have agreed that you will be commuting in your new role with the Company.
During this commuting period you will receive a special allowance reflecting the
pre-tax payment of $5,600 per month (paid bi-weekly).  This is approximately
$67,200 per year which, on an after-tax basis, represents a reasonable cost for
local housing and to offset travel costs associated with regular trips to
Michigan.


However, you will be eligible for relocation assistance should you wish to
relocate from your current residence to the Detroit, Michigan area within the
first twenty-four (24) months of your employment with Masco. To assist you with
your move, you will be eligible for the Masco Executive Relocation Assistance
benefits. If you have relocation questions, please discuss them me. In the event
you should leave Masco Corporation within two years of your date of relocation
for reasons other than ours, you will reimburse Masco Corporation for the monies
associated with your relocation benefits, including allowance, noted in the
relocation assistance guidelines.


Severance Protection


Should your employment be involuntarily terminated for any reason other than
misconduct or cause within 24 months of your hire date, you will be eligible for
a severance payment of 12 months base salary and target bonus. These severance
payments would be in consideration for and contingent upon your signing and
adhering to the terms of the Company’s general release of liability, including a
confidentiality agreement, a non-compete agreement, and such other terms as the
Company requires.






--------------------------------------------------------------------------------

Exhibit 10
[Masco Corporation letterhead]


This letter is intended to answer many of the questions that you may have
concerning your employment, but should not be construed as a contract of
employment or a binding obligation without unrestricted right of the Company to
modify or terminate the provisions provided herein. In any case, at all times
during your employment you will be an “at will” employee, which means that your
employment may be terminated at any time with or without cause. Upon your start
date, you will be required to sign Confidentiality and Non-Compete Agreements,
and Masco’s Legal and Ethical Standards Compliance Program. Additionally, your
employment is contingent on the successful completion of a pre-employment
background investigation and drug screen.
If the terms of our offer meet with your approval, please print and sign a copy
of this letter and return to me via email at renee_straber@mascohq.com.
Scott, we believe we can offer you an exciting and challenging opportunity for
your personal and professional growth and are convinced you can make a
significant contribution in this leadership role for Masco! If you have any
questions, please call me at 313.792.6467.
Sincerely,                         
/s/ RENEE STRABER
Renee Straber
Chief Human Resource Officer


Copy:     Keith Allman




Offer Accepted:


Signature: /s/ SCOTT MCDOWELL        Date:         7-31-18        


